 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   LINDA C. ALLISON, # 179741
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Tel: 916-498-5700/Fax 916-498-5710
 5   Attorney for Defendant
     Ayesha Collins
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) CASE No. 2:18-PO-296-DB
                                                 )
12                     Plaintiff,                )
                                                 )
13     v.                                        ) WAIVER OF DEFENDANT’S PRESENCE
                                                 )
14   Ayesha Collins                              )
                                                 )
15                                               )
                         Defendant.              )
16
17
18          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, Ayesha
19
     Collins, hereby waives the right to be present in person in open court upon the hearing of any
20
     motion or other proceeding in this case, including, but not limited to, when the case is set for
21
     trial, when a continuance is ordered, and when any other action is taken by the court before or
22
23   after trial, specifically, appearances for any hearing regarding imposition of judgment and

24   sentencing or modification of conditions of supervised release.
25          Defendant hereby requests the Court to proceed during every absence which the Court
26   may permit to this waiver; agrees that defendant’s interests will be deemed represented at all
27   times by the presence of the defendant’s attorney, the same as if the defendant were personally
28

       Waiver of Appearance                          -1-
 1   present; and further agrees to be present in court ready for trial any day and hour the Court may
 2   fix the defendant’s absence.
 3          The defendant further acknowledges being informed of the rights under Title 18 U.S.C.
 4   §§ 3161-3174 (Speedy Trial Act), and authorizes the defendant’s attorney to set times and dates
 5   under that Act without the defendant’s personal presence.
 6          The original signed copy of this waiver is being preserved by the attorney undersigned.
 7    Dated: 10/9/2018
 8
                                                   /s/ Ayesha Collins
 9                                                (Defendant)
                                                  Original retained by attorney
10
11          I agree and consent to my Client’s waiver of appearance.
12   Dated: 11/13/2018
                                                  /s/ Linda C. Allison
13
                                                  LINDA C. ALLISON
14                                                Assistant Federal Defender
                                                  Attorney for Defendant
15
16          IT IS SO ORDERED.
17   Dated: November 16, 2018
18
19
20
21
22
23
24
25
26
27
28

      Waiver of Appearance                           -2-
